[Cite as Hartwick v. Martinez, 2019-Ohio-1286.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               UNION COUNTY




AMANDA HARTWICK,
NKA FREDERICK,

        PLAINTIFF-APPELLEE,                              CASE NO. 14-18-17

        v.

NICHOLAS MARTINEZ,                                       OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Union County Common Pleas Court
                                 Juvenile Division
                             Trial Court No. 20440056

                                     Judgment Affirmed

                             Date of Decision: April 8, 2019




APPEARANCES:

        Elizabeth N. Gaba for Appellant

        Chad R. Fritz for Appellee
Case No. 14-18-17


SHAW, J.

       {¶1} Defendant-appellant, Nicholas Martinez (“Martinez”), brings this

appeal from the September 7, 2018, judgment of the Union County Common Pleas

Court, Juvenile Division, imposing a thirty day jail sentence for failing to purge a

contempt finding from 2005, which was based on Martinez’s failure to pay child

support and his accumulated arrearages. On appeal, Martinez argues, inter alia, that

the Union County Common Pleas Court, Juvenile Division, lacked jurisdiction over

this matter, and that the trial court erred by imposing the jail sentence.

                       Relevant Facts and Procedural History

       {¶2} Martinez is the father of M.M., born in September of 1996, and A.M.,

born in January of 2000. Martinez was administratively ordered to pay child support

for his children by the Union County Child Support Enforcement Agency (“the

Agency”) on March 19, 2003, in the amount of $249.87 per month (with processing

charges).

       {¶3} On June 29, 2004, the Agency filed a “Motion to Show Cause,” alleging

that Martinez had failed to pay child support as ordered and that he had accumulated

arrearages. That motion was later dismissed when Martinez began making support

payments.




                                          -2-
Case No. 14-18-17


         {¶4} On March 22, 2005, the Agency filed another “Motion to Show Cause,”

alleging that Martinez had failed to pay his child support and that he had

accumulated arrearages in the amount of $2,925.44.

         {¶5} On June 13, 2005, Martinez was found to be in contempt of court for

his failure to pay, and he was sentenced to serve thirty days in jail. All thirty days

were suspended on conditions that he begin to make, and continue to make, all

current and future support payments. He was also ordered to pay an additional

$48.99 per month to be credited toward his support arrearage. Martinez did not

appeal any of these issues.

         {¶6} On February 15, 2006, the Agency filed a “Motion to Impose Jail

Sentence,” alleging nonpayment of support and arrearages in the amount of

$4,184.79. The Agency was alleging that Martinez had failed to purge his contempt

finding. Martinez failed to appear at the hearing on the matter, and the trial court

issued a capias for his arrest. Subsequently, the trial court, on its own motion,

dismissed the “Motion to Impose Jail Sentence” due to the fact that Martinez had

been indicted.1

         {¶7} On March 2, 2010, the Agency filed a second “Motion to Impose Jail

Sentence” alleging that Martinez had failed to pay his child support and that he had




1
  It is not clear from the record if the indictment was specifically for failure to pay child support as the
indictment is not in the record and there are no specifics related to it in the trial court’s dismissal entry.

                                                     -3-
Case No. 14-18-17


accumulated arrearages in the amount of $14,620.96. Martinez failed to appear at

the hearing, so a capias was again issued for his arrest.

       {¶8} Subsequently, Martinez obtained counsel and filed a motion to vacate

all orders and judgments rendered in this case due to “fatal defects” and he argued

for dismissal of the case. In support, he argued that in the Agency’s original motion

in this case, it failed to attach the actual child support order or child support

worksheets, rendering all matters thereafter in this case invalid, despite never filing

any prior appeals or previously challenging these issues with the trial court.

       {¶9} On November 3, 2011, the Agency voluntarily dismissed its “Motion to

Impose Jail Sentence.” Nevertheless, despite the dismissal, a hearing was held on

November 15, 2011. While there is no transcript of what transpired at the hearing,

the trial court filed an entry indicating that it had jurisdiction over the matter, and

that “upon agreement of the parties, this matter is voluntarily dismissed without

prejudice upon payment of the court costs [by Martinez].” (Doc. No. 59). There is

no reference specifically to Martinez’s motion to vacate/dismiss in the entry; rather,

the entry just stated that the “matter” would be dismissed.

       {¶10} The record indicates that on April 18, 2011, in Paulding County,

Martinez and the children’s mother reached an agreement wherein Martinez would

be designated the sole residential parent for M.M. At that time, the mother would

retain custody of A.M., and the parties would alternate custody weekends so that


                                         -4-
Case No. 14-18-17


the children would be together each weekend. The Paulding County Common Pleas

Court order indicated that beginning March 20, 2011, neither party would “pay any

child support to the other. Instead, each shall directly support the child who is in

his/her respective custody. This order is based upon the equal-time ratio of custody

and the relative earnings of the parties.”2 (Doc. No. 93, Ex. B).

        {¶11} On June 19, 2012, the Agency filed a “R.C. §3121.11 Notice of Lump

Sum Payment,” indicating that Martinez was “due to receive a lump sum payment

in excess of $150.00.” The “Notice” stated that Martinez “is ordered to pay child

support to the Mother/Obligee * * * and the Agency’s records indicate that * * *

Martinez is in default of her [sic] child support obligation.” (Doc. No. 60). On June

20, 2012, the trial court filed an “order,” indicating that Martinez had accumulated

arrearages in the amount of $16,331.72 as of May 31, 2012. Thus the lump sum

payment was ordered to be applied to the arrearage.

        {¶12} On September 17, 2014, the Agency issued a “Notice of Child Support

Investigation – Termination of Support.” The “Notice” indicated that when M.M.

reached the age of majority in September of 2014, her support order should

terminate.      The Notice stated that at that time Martinez owed arrearages of

$11,607.16. The Notice also stated that his prior obligation was $293.96 (not

including processing charges), and that his new obligation for only one child, A.M.,


2
 The Paulding County entry included in the record is a photocopy that indicates each party had an attorney
and that there was a GAL involved in the Paulding County proceedings.

                                                   -5-
Case No. 14-18-17


would be $146.98 monthly, plus arrearages of $29.40, and a processing charge of

$3.53 for a total of $179.91. On September 24, 2014, the “Notice” was adopted as

the order of the trial court.

         {¶13} On March 11, 2015, the Agency filed another “Motion to Impose Jail

Sentence” alleging that Martinez had failed to pay his accumulated arrearages in the

amount of $11,198.32. The Agency later voluntarily dismissed the motion on

August 25, 2015, when Martinez resumed making payments.

         {¶14} The record indicates, through an affidavit made by a member of the

Agency, that on April 13, 2016, the Paulding County Common Pleas Court, Juvenile

Division, designated Martinez residential parent of A.M., and stated that no child

support order was issued at that time.

         {¶15} On September 7, 2016, the Agency filed yet another “Motion to

Impose Jail Sentence,” alleging nonpayment on arrearages amounting to $9,349.24

at that time. That motion was again voluntarily dismissed in January of 2017 when

Martinez resumed making payments.

         {¶16} On February 21, 2018, the Agency filed an additional “Motion to

Impose Jail Sentence” alleging that Martinez had failed to pay his arrearages in the

amount of $6,456.68. Martinez was served by certified mail,3 but he failed to appear



3
 He resided out of the county and was apparently going through an eviction at the time based on some
documents he later filed. The trial court found, and the record indicates, that Martinez was properly served,
with his signature appearing on the return receipt.

                                                    -6-
Case No. 14-18-17


for a hearing on April 19, 2018. A magistrate overseeing the matter heard testimony

from an Agency employee that Martinez had a monthly obligation of $299.84

(including processing charge) and that his total arrearage as of March 31, 2018, was

$6,468.44. The Agency employee testified that the last payment made was on

August 21, 2017, in the amount of $299.84, from a financial withholding. At the

conclusion of the testimony, the magistrate ordered that the previously suspended

thirty-day jail sentence for contempt from 2005 be imposed.

       {¶17} Martinez filed objections to the magistrate’s decision, contending that

the Union County Common Pleas Court, Juvenile Division, did not have jurisdiction

over the matter, that Martinez was not properly served, that he was not in “further”

contempt as he had purged his contempt by paying his prior arrearage for which he

was found in contempt, that his contempt was not willful, as the magistrate

determined, and that the magistrate’s determination that he had to pay costs in this

matter was erroneous.

       {¶18} The trial court filed an entry overruling Martinez’s objections,

indicating that it conducted an independent review of the matter. The trial court

then adopted the magistrate’s decision, with minor changes, and ordered Martinez

to serve thirty-days in jail. That sentence was stayed pending appeal.

       {¶19} It is from this judgment that Martinez appeals, asserting the following

assignments of error for our review.


                                        -7-
Case No. 14-18-17


                           Assignment of Error No. 1
      The Trial Court erred to the prejudice of Appellant and abused
      its discretion in finding that it had jurisdiction over this matter
      when the Paulding County Juvenile Court had assumed
      jurisdiction over the allocation of parental rights and
      responsibilities, including the allocation of child support, in 2011.
      Jurisdiction is in Paulding County Ohio, or in the alternative,
      where Defendant currently resides. The Union County Juvenile
      Court did not have jurisdiction to impose a jail sentence in this
      matter.

                           Assignment of Error No. 2
      The Trial Court erred to the prejudice of Appellant and abused
      its discretion in finding that it could impose a jail sentence of 30
      days based on a 13-year old Union County contempt when
      Defendant had made child support payments for years, and had
      ultimately became [sic] solely financially responsible for one child
      in 2011 and the other in 2015. The Union County Court [sic] erred
      in concluding that it should impose a jail sentence.


                          Assignment of Error No. 3
      The trial court erred in imposing a jail sentence on a 13-year old
      contempt when that order was unconstitutional and invalid, as it
      imposed as a purge condition the payment of child support in the
      future.

                          Assignment of Error No. 4
      The Trial Court erred to the prejudice of Appellant and abused
      its discretion in finding that Defendant willfully failed to pay
      support, particularly since during objections he produced
      documentation of great financial difficulty, and further argued
      that he had been supporting both children financially for years as
      evidenced by the Paulding County Juvenile Court entries.

                           First Assignment of Error

      {¶20} In his first assignment of error, Martinez argues that the Paulding

County Common Pleas Court, Juvenile Division, assumed jurisdiction over this

                                       -8-
Case No. 14-18-17


matter in 2011 when Martinez was designated residential parent of M.M., including

jurisdiction over child support, and that the Agency and the Union County Common

Pleas Court, Juvenile Division, had no jurisdiction to proceed to collect anything,

including arrearages, after that date.

       {¶21} Contrary to Martinez’s arguments—which comprise a single

paragraph in his brief—the Revised Code contains a provision for an Agency to

continue to collect arrearages that had been owed even once a support order has

been terminated. Revised Code 3123.14 reads,

       If a child support order is terminated for any reason, the obligor
       under the child support order is or was at any time in default
       under the support order and, after the termination of the order,
       the obligor owes an arrearage under the order, the obligee may
       make application to the child support enforcement agency that
       administered the child support order prior to its termination or
       had authority to administer the child support order to maintain
       any action or proceeding on behalf of the obligee to obtain a
       judgment, execution of a judgment through any available
       procedure, an order, or other relief. * * *

       {¶22} In this case, the Agency continued to pursue arrearages that had

accumulated from Martinez’s failure to pay his support while the mother was

residential parent of both children from 2003 to 2011. The Agency’s efforts, and

the trial court’s orders, did not conflict or interfere with the 2011 order of the

Paulding County Common Pleas Court, Juvenile Division, granting custody of

M.M. to Martinez and ordering that no child support would be ordered from either

parent from that point forward. After that 2011 order, the Agency only sought to

                                         -9-
Case No. 14-18-17


recover Martinez’s substantial arrearages, which is permissible by the preceding

statute. See Zamos v. Zamos, 11th Dist. Portage No. 2008-P-0021, 2009-Ohio-1321,

¶ 38. Therefore, we cannot find that Martinez’s arguments regarding jurisdiction

are well-taken, and his first assignment of error is overruled.

                                  Second Assignment of Error

        {¶23} In Martinez’s second assignment of error, he argues that the trial court

erred by imposing a jail sentence in this matter based on a thirteen year old contempt

because Martinez had been solely financially responsible for one child since 2011

and the other child since 2016.

        {¶24} The Supreme Court of Ohio has held that “[a] hearing to determine

whether a contemnor has purged himself of civil contempt * * * is a civil

proceeding.” Liming v. Damos, 133 Ohio St. 3d 509, 2012-Ohio-4783, at paragraph

one of syllabus. This is because the “purge hearing” is not a new contempt

proceeding, but rather a conclusion of the original contempt hearing because its

purpose is to determine whether the contemnor has satisfied the purge conditions.4

Id. at ¶ 16.

        If the conditions are unfulfilled, the court is entitled to enforce the
        sentence already imposed, the sanction that could have been
        avoided by the contemnor’s compliance. With respect to cases of

4
  We note that courts have held that in civil contempt hearings an accused may be found in contempt in
absentia, so long as the defendant was provided proper notice and an opportunity to be heard, which is all
that is required under the civil rules. Home S. & L. Co. v. Midway Marine, Inc., 7th Dist. Mahoning No. 10
MA 109, 2012-Ohio-2432, ¶ 34; Cleveland v. Bryce Peters Fin. Corp., 8th Dist. Cuyahoga Nos. 98006-24,
98078, 98079, 98163, 98164, 2013-Ohio-3613, ¶¶ 34-38.

                                                  -10-
Case No. 14-18-17


       child support, an indigent parent has already enjoyed a number
       of procedural safeguards by this point. For example, the initial
       contempt charge must be in writing, and the parent must be
       provided a hearing. R.C. 2705.03. The notice of hearing must also
       be accompanied by a summons that includes notice that failure to
       appear may result in arrest or an order withholding assets, notice
       of the right to counsel if the parent is indigent and of the need to
       apply for counsel within three business days of receipt of the
       summons, notice that the court may refuse to grant a continuance
       to obtain counsel, and notice of the potential penalties if the
       parent is found in contempt. R.C. 2705.031(C)(1) through (4).
       These protections for the parent help ensure that the issue of
       contempt is correctly decided. The only issue left for the purge
       hearing is whether the contemnor complied with the purge
       requirements.

(Emphasis added.) Id.

       {¶25} Determining whether an individual has satisfied a purge condition of

civil contempt is within the sound discretion of the trial court, just as determining

whether an individual was originally in contempt of court. See Jenkins v. Jenkins,

2d Dist. Clark No. 2011CA86, 2012-Ohio-4182, ¶ 12, citing Wolf v. Wolf, 1st Dist.

Hamilton No. C-090587, 2010-Ohio-2762, ¶ 4. A trial court abuses its discretion

by rendering a decision that is unreasonable, arbitrary, or unconscionable. See

Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).

       {¶26} In this case, Martinez contends in a “Motion to Stay” he filed after the

trial court’s final judgment, that he had four children outside of the two involved in

this custody matter, and that he was facing eviction in February of 2018, around the

time the Agency filed its final “Motion to Impose Jail Sentence.” Martinez argues


                                        -11-
Case No. 14-18-17


that incarceration would render him unable to work and cause an undue hardship.

Martinez further argues that the trial court should have considered these factors, or

at least remanded the matter back to the magistrate to consider the jurisdictional

issues and Martinez’s ability to pay.

         {¶27} Even according to Martinez’s own argument he did not appear at the

hearing on the “motion to impose jail sentence,” and he did not raise these

arguments to the trial court in his objections—though he did attach the eviction

notice to his objections. Although Martinez contends that the trial court and the

magistrate should have more appropriately considered his ability to pay, he has

provided no actual evidence that he is unable to pay. Thus this argument is not well-

taken.

         {¶28} Finally, Martinez argues, in a single, short paragraph, that he should

not have been sent to jail for his thirteen year old contempt order because he had

“purged” his arrearage by paying support since 2005, and gaining custody of the

two girls in 2011 and 2016 respectively. Martinez cites no legal authority to support

his position, and we could overrule it for this issue alone—see App.R. 12(A)(2)—

however, we will proceed to address the issue.

         {¶29} Contrary to Martinez’s arguments, the record reflects that the trial

court had never determined Martinez acted in substantial compliance with the prior

order, and had never made a finding that Martinez had purged his contempt. The


                                         -12-
Case No. 14-18-17


trial court stated that thirteen years after the original finding of contempt, and after

the Agency filed five motions to impose his suspended jail sentence, Martinez had

yet to substantially comply such that his contempt was purged.

       {¶30} After reviewing the record, we cannot find that the trial court abused

its discretion on this issue. Over the years of 2005 to 2011, even after the contempt

finding, Martinez repeatedly failed to make payments, resulting in the Agency filing

a number of “Motions to Impose Jail Sentence.” Martinez’s failure to regularly pay

led to arrearages well in excess of $10,000. There is no indication in the record that

Martinez “purged” his contempt, when his arrearage amount only grew from the

original 2005 amount of $3,127.14 until current support was stopped in 2011.

Therefore, we cannot find that the trial court abused its discretion in imposing the

jail sentence in this matter, and Martinez’s second assignment of error is overruled.

                             Third Assignment of Error

       {¶31} In Martinez’s third assignment of error, he argues that the trial court

erred in imposing a jail sentence on a thirteen year old contempt as the contempt

order itself was unconstitutional and invalid because it imposed a purge condition

contingent upon the payment of child support in the future.

       {¶32} Notably, Martinez did not raise a constitutional argument to the trial

court in his objections to the magistrate’s decision, therefore he has waived the issue

for the purpose of appeal. State v. Cunningham, 3d Dist. Allen No. 1-15-61, 2016-


                                         -13-
Case No. 14-18-17


Ohio-3106, ¶ 25. However, even if we did consider Martinez’s argument regarding

the “purge condition,” Martinez was held in contempt for his failure to pay child

support and arrearages in 2005 and for his repeated failure to pay it and his

arrearages thereafter. He had the opportunity to purge through his payment and the

removal of his arrearages, which he never did; rather, his arrearages continued to

grow until they hit a peak in excess of $16,000. Thus his argument is not well-

taken, and his third assignment of error is overruled.

                            Fourth Assignment of Error

       {¶33} In Martinez’s fourth assignment of error, he argues that the trial court

abused its discretion in finding that he “willfully” failed to pay child support. In

support of his assignment of error, his argument states, in its entirety, “Defendant

restates his arguments above as if fully repeated herein.”

       {¶34} Martinez’s attempt to summarily repeat all of his arguments without

making reference to the record or legal authority is contrary to the appellate rules.

(App.R.12(A)(2)). He cites no legal authority and makes no references to the

record. As the appellate court, we will not manufacture an argument for an

appellant, and then proceed to address it. See Union Bank Co. v. Lampert, 3d Dist.

Auglaize No. 2-13-32, 2014-Ohio-4427, ¶ 19.

       {¶35} Moreover, if Martinez’s prior arguments would have applied to this

assignment of error as he suggests in the single sentence dedicated to arguing his


                                        -14-
Case No. 14-18-17


point, then there should have only been one assignment of error to cover both issues;

however, he facially states separate issues in the headings of the assignments of

error and does not support the separate issues raised in the fourth assignment in any

manner. His assignment of error and argument are wholly non-compliant with the

appellate rules. Therefore his assignment of error is overruled for this reason alone.5

                                                Conclusion

         {¶36} For the foregoing reasons the assignments of error are overruled and

the judgment of the Union County Common Pleas Court, Juvenile Division, is

affirmed.

                                                                                    Judgment Affirmed

ZIMMERMAN, P.J. and PRESTON, J., concur.

/jlr




5
 Finally, even to the extent that he made an assignment of error in the body of the assignment itself, the trial
court sustained Martinez’s objection and struck the word “willfully” from the magistrate’s decision. Without
any clearer argument, we fail to see how this assignment of error could even be relevant.

                                                     -15-